Citation Nr: 0402280	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran filed a timely Substantive Appeal with 
respect to a July 2000 decision denying an extension of a 
delimiting date under the Montgomery GI Bill, 10 U.S.C., 
Chapter 1606 Education Benefits.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran was a member of the Air Force Reserves who had 
active duty for training from June 16, 1982 to October 12, 
1982, and from March 2 to 16, 1985.  She also had various 
periods of inactive duty training.  

This claim arises from a rating action of the Department of 
Veterans' Affairs Regional Office located in St Louis, 
Missouri.


FINDINGS OF FACT

1.  In July 2000, the RO denied the veteran an extension of a 
delimiting date for education benefits; the veteran was 
notified of the July 2000 decision by VA letter dated in 
March 2001.  

2.  The veteran submitted "VA Form 9" in December 2001, 
addressing the denial of the delimiting date for education 
benefits.  

3.  The Board construed the December 2001 VA Form 9 as a 
timely Notice of Disagreement, initiating an appeal as to 
that denial; and remanded the issue to the RO for issuance of 
a Statement of the Case addressing the issue.  

4.  The veteran was issued a Statement of the Case, with 
cover letter, and advised of her appellate rights, on August 
27, 2002.  

5.  On March 5, 2003, VA received the veteran's Substantive 
Appeal, dated February 26, 2003.  


CONCLUSION OF LAW

Because a timely Substantive Appeal to the RO's July 2000 
decision was not submitted, the Board does not have 
jurisdiction to consider the issue of an extension of a 
delimiting date for education benefits.  38 U.S.C.A. 
§§ 501(a), 5102, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 20.101(c)(d)(e), 20.200, 20.201, 20.202, 20.300, 20.301, 
20.302, 20.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  See 38 U.S.C.A. § 
7108.  Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter, for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  

Effective November 21, 2001, the Appeals Regulations and 
Rules of Practice of the Board were amended clarifying that 
the Board may address questions related to its jurisdiction 
in the first instance.  See 38 C.F.R. § 20.101(c)(d)(e).  

All claimants have the right to appeal a determination that 
the Board does not have jurisdictional authority to review a 
particular case.  Jurisdictional questions that a claimant 
may appeal include, but are not limited to, questions 
relating to the timely filing and adequacy of the Notice of 
Disagreement and the Substantive Appeal.  See 38 C.F.R. 
§ 20.101(c).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such questions.  
See 38 C.F.R. § 20. 101(c).  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction, and to request a hearing to present oral 
argument on the jurisdictional questions(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.  

In the veteran's case, a July 19, 2000, RO decision denied an 
extension of a delimiting date for education benefits under 
Chapter 1606, 10 U.S.C..  The veteran was notified of the 
July 2000 decision by VA letter, dated March 1, 2001, which 
also informed her of her procedural and appellate rights.  
The veteran submitted "VA Form 9" to VA in December 2001, 
which the Board construed as a timely Notice of Disagreement 
to the RO's July 2000 decision; and remanded the issue to the 
RO for a Statement of the Case addressing the matter.  A 
Statement of the Case, with cover letter advising the veteran 
of her appellate rights, was sent to her on August 27, 2002.  
In a January 23, 2003, letter, the Board notified the veteran 
that she may not have filed a substantive appeal with respect 
to her claim for an extension of the delimiting date for 
education benefits.  On March 5, 2003, VA received the 
veteran's VA Form 9 (Substantive Appeal), dated February 26, 
2003.  

Applying the laws and regulations cited above, the veteran 
would have to have filed a Substantive Appeal, or requested 
an extension of time to do so, to the RO's July 2000 decision 
not later than October 27, 2002, (within 60 days from the 
date of the August 27, 2002, Statement of the Case), which is 
longer than the one-year time limit following the March 1, 
2001, VA letter notifying her of the RO's July 2000 decision.  
VA did not receive the veteran's Substantive Appeal until 
March 5, 2003, which is over four months past the October 27, 
2002, outside date for filing a Substantive Appeal to the 
RO's July 2000 decision denying an extension of the 
delimiting date for entitlement to education benefits.  

The evidence shows that the veteran received the March 1, 
2001, notification letter pertaining to the RO's July 2000 
decision, as evidence by her submission of a "VA Form 9," 
construed by the Board as a Notice of Disagreement to that 
decision, which was received by VA in December 1991.  Also, 
nowhere in the evidence is there any indication that the 
veteran did not receive the August 27, 2002, Statement of the 
Case, with cover letter, see Mindenhall v. Brown, 7 Vet,. App 
271 (1994), nor is there any indication that the veteran 
requested an extension of the required period for filing a 
Substantive Appeal, see 38 C.F.R. § 20.303.  Equally 
important is that the veteran has not alleged either that she 
did not receive the August 27, 2002, Statement of the Case or 
that she had requested an extension of time to submit a 
Substantive Appeal.  

The Board finds that the veteran did not file a timely 
Substantive Appeal to the RO's July 19, 2000, decision 
denying her an extension of the delimiting date for receipt 
of education benefits under Chapter 1606, 10 U.S.C..  As 
such, the Board must conclude that a timely appeal was not 
perfected and the veteran is statutorily barred from 
appealing the RO's July 19, 2000, decision.  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  In such instance, the 
Board is without jurisdiction to consider the underlying 
claim of entitlement to an extension of a delimiting date 
under the Montgomery GI Bill, 10 U.S.C., Chapter 1606 
Education Benefits.  The appeal is dismissed.  


ORDER

As a timely Substantive Appeal was not filed with respect to 
a July 2000 RO decision denying an extension of a delimiting 
date under the Montgomery GI Bill, 10 U.S.C., Chapter 1606 
Education Benefits, the appeal is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



